DETAILED ACTION
	Claims 1-32 are pending and examined on the merits.  The subject matter here mirrors that of abandoned parent SN 15726586 and as such the claim rejections (and allowable subject matter) but for minor claim modifications.
	Parent Data
17002063, filed 08/25/2020 is a continuation of 15726586, filed 10/06/2017 ,now abandoned; 15726586 is a continuation of 14172151, filed 02/04/2014 ,now U.S. Patent #9839675 and having 2 RCE-type filings therein; 14172151 Claims Priority from Provisional Application 61761434, filed 02/06/2013; claims foreign priority to 13305126.8 , filed 02/04/2013

America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objection and Allowable Subject Matter – Maintained as in Parent
Claims 17-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-18 would be allowable if rewritten into independent form combined with the filing of a terminal disclaimer over parent US Patent NO. 9839675 (relevant to claim 17 but not claim 18; see obviousness double patenting rejection below).  The prior art was not found to 


RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 USC § 103 – Obviousness
Claims 1-16 and 19-32 are rejected under 35 U.S.C. 103(a) as obvious over Schlichtkrull (US Patent No. 3091573, Novo Terapeutisk Lab AS, Denmark) in view of Norup et al. (US Patent No. 5866538, “Norup”), and further in view of Robinson et al. (US Pub. No. 2012/0225811, “Robinson”) and Pedersen et al. (US Pub. No. 2007/0010424, “Pedersen”).
Schlichtkrull expressly teaches insulin compositions comprising zinc (Zn) at a pH of 7 to 8, thus within a “pH value in the range of 6.0 to 9.0 and free of any additional buffering agent” as instantly claimed beyond the instantly recited buffering agents of insulin and optional protamine (col. 1, lines 54-72 to col. 2, lines 1-12).  Schlichtkrull also includes the rationale as to why no additional buffering agents are needed as well as when additional buffering agents are needed when excess Zn (or other metals) are present in order to bind excess Zn/other metals (col. 2, lines 26-47).  However, this is not the case as instantly claimed, as the Zn levels are low (instant claim 7) as in Schlichtkrull.  
More specifically addressing each of the recited limitations of instant claim 1, Schlichtkrull teaches the following:
Insulin Analogue/Derivative:  Schlichtkrull teaches the insulin may be an insulin derivative derived from the pig pancreas (col. 1, lines 54-56).  
Zn(II) Ion (Note: Not Zn salt, such as acetate, a buffer):  Schlichtkrull teaches that any Zn ion may be used in such preparations (col. 1, lines 54-65), which would Robinson as an evidentiary reference (para [0061]) teaching why the Zn(II) ion was used by PHOSITA with insulin aspart, namely insulin “aspart [is stored as a] stabilized Zn(II) hexamer” to “overcome inherent storage-stability issues”):
			
    PNG
    media_image1.png
    222
    409
    media_image1.png
    Greyscale

A “pH value plainly within the range of 6.0 to 9.0 and free of any additional buffering 
agent”:  Schlichtkrull expressly teaches that the solution may “preemptively have a pH-value of 7-8, which would thus not require any additional buffering agent to achieve said neutral pH value in the range of 6.0 to 9.0 (col. 1, lines 70-72):  “The process according to the invention is thus characteristic in that pig insulin is dissolved in an aqueous injectable medium having [or being given] a pH-value of 7-8.”
Free of any additional buffering agent; “Buffer-Free/Low Zn Level Balance” of 
Schlichtkrull:  Schlichtkrull teach that without buffers to bind excess Zn, Schlichtkrull  requires that the zinc be at low levels (less than 1.7 mg per the percent of zinc) like that instantly claimed and covering the range instantly claimed in dependent claim 7 (0.0100-0.0600 mg/100 U insulin). For example,  enough Zn as a “prerequisite to the crystallization of insulin” (Id.) and “which promote crystallization of the insulin . . . present in the solution in a concentration being emphasis added by examiner):
The process according to the invention is therefore further characterized by the fact that, if use is made of an addition of a solution of a compound of one or more of the metals, such as zinc, cobalt, nickel and cadmium, which are prerequisite to the crystallization of insulin, or of insulin having a high content of these metals, in the absence of substances, such as buffering substances forming slightly soluble or complex compounds with the said metals, the solution is given a content of the metals of less than about 13 A 10 milliequivalent-s per litre, A indicating the number of international units of insulin per millilitre. With zinc as an example and an insulin concentration of 40 international units per millilitre, the produced solution should in the absence of e.g. phosphate and citrate buffers contain less than about 1.7 mg. percent of zinc. If, however, phosphate of citrate buffers are present, the produced preparation may contain considerably more zinc if only the amount of zinc ions being at the disposal of the insulin and consequently not bound by the buffering substance does not exceed the above mentioned upper limit. 

The above was based on the discovery by Schlichtkrull  that stable, neutral (pH 7-8) insulin compositions with metals such as Zn could be made without the addition of buffers being needed (col. 1, lines 54-72 to col. 2, lines 1-12; emphasis added by examiner):
The invention is based on the discovery that insulin produced from pig pancreas, in the following called pig insulin, has such a high solubility at a pH-value of 7 to 8 that no insulin precipitates will be formed at this pH-value so that it is ensured that, even when ions of such metals, preferably zinc, which promote crystallization of the insulin, are present in the solution in a concentration being just sufficiently high for the crystallization of the insulin, even after prolonged storage no precipitation of crystalline insulin will take place, which crystalline insulin in aqueous suspension containing ions of zinc or the like metals in a higher concentration is known to show a very highly prolonged insulin activity. 

It is surprising that when employing pig insulin it is possible to produce stable insulin solutions having a pH- value of 7-8. 

The process according to the invention is thus characteristic in that pig insulin is dissolved in an aqueous injectable medium having [or being given] a pH-value of 7-8. 

As mentioned in the foregoing in the production of the acid insulin solutions known up to now use has sometimes been made of an addition of zinc chloride. It is known that zinc ions and ions of other crystallization-promoting metals, such as cobalt, nickel and cadmium, reduce the solubility of the insulin at neutral reaction. Hence, if in the process according to the invention use is made of an addition of a water-soluble zinc salt or a salt of one of the other crystallization-promoting metals, or if use is made of insulin having a high content of these metals, care should be taken that the produced insulin solution will be made to have such content of zinc ions or the like ions that no insulin precipitation will take place.

Regarding instant claim 1’s remaining required limitation of sodium chloride (NaCl):  
While Schlichtkrull does teach that NaCl may be used in such formulations (Example 3), there is only one recitation of NaCl in Schlichtkrull (Example 3; NOTE:  NaCl present in the exemplified formulation is the result of the neutralization of the aqueous HCl with the added 1N NaOH solution to adjust the pH to a value of 7.3 -7.5.).  While Schlichtkrull teaches formulations “free of any additional buffering agent”, Example 3’s use of NaCl is a formulation that does include an “additional buffering agent” and the instant invention does not claim any additional buffers.  Though long-used and art-recognized, Schlichtkrull does not provide a stated reason as to why PHOSITA uses NaCl in insulin formulations and thus a secondary reference is required to establish why PHOSITA would have equally used NaCl in the buffer-free insulin formulations of Schlichtkrull.  This deficiency is cured by secondary reference Norup, discussed below.     
Optional 6th Element of Instant Claim 1 - Protamine:  With respect to the embodiment of instant independent claim 1, where protamine is present in the claimed formulations, it is noted that Schlichtkrull teaches formulations comprising both insulin and protamine (see col. 1, lines 20-26).  Protamine being a fish protein long added to insulin preparations for its art-recognized use of delaying absorption of insulin.

per se teach why one of skill in the art would have equally have selected NaCl for use in buffer-free insulin formulation.  
Secondary reference Norup teaches as titled “Insulin Preparations Comprising NaCl” that the art recognized sodium chloride (NaCl) as “having a stabilizing effect on insulin preparations” (col. 2, lines 53-54).  [Note:  Norup would be an anticipatory reference but for not expressly stating the Zn ions employed therein are Zn(II)].  Further, while Norup is drawn to insulin preparations comprising NaCl, Norup does not require any “additional buffering agents” (col. 2, lines 46-60), and only states the latter may be optionally added if desired (see col 4, lines 13-16); the only additional required elements being glycerol or mannitol (see Examples I-VI), which like NaCl are not generally classified as buffers even if occasionally added to buffers for their own qualities.  As such, Norup provides the rationale as to why Schlichtkrull would have used NaCl in the buffer-free insulin formulations, for increased stability with a generally neutral molecule not constituting a buffer per se.
Thus, claim 1 is rendered prima facie obvious over Schlichtkrull with evidentiary support from Robinson (Zn(II) as the Zn ion) and in view of Norup (NaCl in a buffer-free insulin formulation).
Instant claim 2: Schlichtkrull teaches aqueous pharmaceutical formulation (col. 1, l. 64).
Instant claim 3: Schlichtkrull teaches a pH 7-7.8 (col. 1, l. 56).
Instant claims 4-5:  As for instant claims 4 and 5, Schlichtkrull does not teach the alternative insulin analogues or derivatives.  However, Norup fills this gap by teaching insulin formulations free from additional buffers (buffer-free) where any insulin derivative/analogue may be used therein (col. 3, lines 26-61).  Namely, instant claim 4’s insulin aspart (AspB28) prima facie obvious based on Norup employing the same in the buffer-free insulin formulations therein.
Instant claim 6: Schlichtkrull teaches insulin at 40U/mL (col. 3, line 40), teaching the instantly claimed insulin range of 10-1000U/mL.
Instant claim 7:  The teachings of Schlichtkrull render obvious the instantly claimed ratio of Zn:Insulin (0.0100-0.0600/100 U of insulin) by teaching that Zn is to be “just sufficiently high to crystalize insulin” (col. 3, lines 59-61); in other words, just high enough to carry out Zn’s intended, art-recognized role and amounts there-around.  [Note:  See also Norup Table 1 (col. 4, lines 36-62) as to the Zn:Insulin ratios render the same obvious, with these ratios being art-recognized as result effective variables open to routine optimization.]. 
Instant claims 8-9:  As for instant claims 8-9 and the concentration of NaCl to be added, while Schlichtkrull does teach NaCl at a concentration of 1.4% of total solution (Example 3 in col. 3) that solution also contained additional buffers.  However, Norup fills this gap by teaching the use of NaCl in insulin aspart formulations without additional buffers, for the art-recognized rationale that NaCl has a stabilizing effect on insulin (col. 2, lines 53-54) and that NaCl is the preferred halogenide (col. 3, lines 20-21).  As for instant claim 8, Norup expressly teach an insulin aspart (AspB28) formulation without additional buffers with a NaCl concentration of 34 mM (Table 2) which equates to 6.1 mg/mL (the conversion of mM to mg/mL is 1 mM = 0.180 mg/mL), falling directly in the NaCl concentration range of 0.01 to 15 mg/mL range of instant claim 8.  Additionally, as for instant claim 9, Norup also expressly teach another insulin prima facie obvious to use the 40 mM/7.2 mg/mL NaCl concentration of Norup in the insulin aspart formulation of Schlichtkrull for the art-recognized rationale that NaCl has a stabilizing effect on insulin.  [Further, as for the full range concentration of the halogenide/NaCl, Norup teach 5-100 mM (col. 4, lines 24-25), which equates to mg/mL concentration of .9 to 18 mg/mL, which fully encompasses the NaCl concentration ranges of 0.01 to 15 and 6.8 to 8.3 mg/mL of instant claims 8-9.  See also Examples I-VI, opening line in each, col. 4-8, that the insulin aspart or other insulin “[s]olutions containing varying amounts [or] varying concentrations of sodium chloride was/were prepared”.   Therefore, Norup sets forth that the concentration of NaCl is a result effective variable where varying that amount would be expected to impact the stabilization of insulin and as such constitutes a routinely optimizable parameter.]  Thus, instant claims 8-9 are prima facie obvious based on Schlichtkrull in view of Norup.
Instant claim 10:  While the protamine of instant claim 1 is an optional but not required limitation that is required in instant claim 10 as protamine sulfate in a concentration form 0.1 to 0.5 mg/mL.  Protamine is a fish protein long added to insulin preparations for its art-recognized use of delaying absorption of insulin.  Schlichtkrull taught as early as 1963 the use of protamine Pedersen fills this gap by teaching an insulin apart formulation comprising protamine sulfate of 0.33 mg/mL (para [0248]), falling inside the instantly claimed range of 0.1 to 0.5 mg/mL and rendering prima facie obvious the use thereof in the insulin aspart formulation of Schlichtkrull, where Schlichtkrull also taught protamine use in insulin formulations.
Instant claim 11:  Schlichtkrull does not teach the addition of any of the additional eight (8) buffers excluded in claim 11 and thus teaches instant claim 11.
Instant claims 12-14 and 21-23:  Drawn to addition of one or more further active pharmaceutical ingredients including an antidiabetic agent(s).  While Schlichtkrull does not per se teach the addition of such, Schlichtkrull also does not preclude or teach away such.  In that respect, Norup (col. 3, lines 25-61) fills this gap by teaching that one or more fact acting analogues of human insulin such as further insulin aspart or lispro (B28 or B29 Asp, Lys) may be comprised in a formulation (col. 3, lines 28-31), thus rendering instant claims 12-16 and 21-25 prima facie obvious based on Schlichtkrull in view of Norup.
Instant claims 15-16 and 24-25: Drawn to the combination of fast-acting insulin and long acting insulin.  Robinson teach that another label for fast-acting insulin is rapid-acting insulin, which fall under the umbrella of short-acting insulins (earlier part of para [0346])).  Robinson expressly teach the art was routinely mixing the two:  “In many cases, regimens that use insulin in the management of diabetes combine long-acting and short-acting insulin” (middle of para [0346]), namely for a better, more balanced control of glucose levels in diabetics.  Robinson teach fast/rapid/short-acting insulins such as instantly claimed insulin aspart (see also para [0061] cited above) as para [0346] (opening):  “Short-acting insulin preparations that are commercially available in the U.S. include regular insulin and rapid-acting insulins. Regular prima facie obvious to combine the fast/rapid/short acting insulin aspart of Schlichtkrull with the long acting insulin detemir of Robinson, as the latter expressly teach the combination of fast/rapid/short-acting insulins such as aspart with long acting insulin such as detemir.
Instant claims 17-18:  These claims are not reasonably taught or suggested by the prior art of record.  See Allowable Subject Matter discussion, supra at 2.
Instant claims 19-32:  Schlichtkrull teaches standard insulin aqueous formulation preparations (col. 1, lines 69-72), including the formulation in the form of a preparation (claims 1-2; e.g. as instantly claimed a kit or package under the broadest reasonable interpretation thereof); including the standard art-recognized uses of insulin, namely “treating diabetes”, which equally covers diabetes at a level of hyperglycemia and lowering glucose levels associated with diabetes (col. 1, lines 16-20) (see also evidentiary reference Robinson, also cited above, teaching standard treatment for hyperglycemia and impaired glucose tolerance, para [0285]).
As for Optional Protamine in Claim 1:  As discussed above previously, Schlichtkrull teaches formulations comprising both insulin and protamine (see col. 1, lines 20-26).  
	Regarding the result effective variables open to routine optimization:  The legal test for routine optimization requires a finding that a person having ordinary skill in the art would know how to adjust the parameters at issue "to determine the optimum parameters." Ecolab, Inc. v. FMC Corp., 569 F.3d 1335, 1350 (Fed. Cir. 2009); and MPEP §2143(A).  Here in the old art of insulin formulation for better diabetic treatment, adjusting such variables to determine optimum parameters is the hallmark and standard within the industry.
Based on the teachings of the reference(s), one of ordinary skill in this art at the time of the invention, would have had the rationale and reasonable expectation of success in arriving at the claimed invention, as a whole; which is deemed prima facie obvious.  
NOTE: Schlichtkrull is a 1963 reference at a time when few analogues or derivatives of insulin were in the market.  However, that would not preclude later ordinary artisans fully understanding that what Schlichtkrull taught equally applied to the later evolution of insulin forms.  Further, Schlichtkrull bears no teaching away that what applies therein would not equally apply to analogues or derivatives of insulin.
Schlichtkrull Ex. 2 and 3 used buffers.  However, this does not remove the teachings of Schlichtkrull in other Ex.’s that do not contain buffers.  A reference is good for all that it teaches include alternatives.
Schlichtkrull taught that insulin formulations could be produced that were stable without buffers.  Thus, that which was shown cannot form the basis for a latter assertion of unexpected findings here, without something more or further evidence.
Thus, the prima facie case of obviousness is maintained as in the parent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 19-32 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-12 of US Patent No. 9839675 (‘675) alone or in view of either US Patent No. 9895423 (‘423) or US Patent No. 9895425 (‘425).
Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below.
With respect to instant claims 1-16, 19-32, all elements of these instant claims are anticipated by claims 1-2, and 4-12 of ‘675.  Namely, as for instant claims 1-11, the species combination of ‘675 claims 1-2 and 8-11 read on the genus/subgenus of instant claims 1-4, including instantly claimed Zn(II), because the zinc chloride of ‘675 as read in light of the ‘675 specification expressly defines that the zinc chloride comprises Zn(II) ions:  “Zinc Chloride Solution (which contains Zn(II)” (col. 20, lines 12-16).  As ‘675 sets forth (and the instant identical specification) at the outset what matters is not the insulin, any insulin, analogue or derivative may be used, what matters is the formulation combination of elements the insulin 
Instant claim 5 is rendered prima facie obvious by claim 1 of ‘675 as read in light of the ‘675 specification (col. 6, lines 11-20), where the “pharmaceutical formulation” as instantly claimed is defined as fully interchangeable/substitutable with either fast acting insulins specifically citing insulin aspart as in ‘675 claim 1 or the long-acting insulins specifically citing detemir and degludec as in instant claim 5.  Thus, rendering the selection thereof by the skilled artisan viewing ‘675 in the instant pharmaceutical formulation as interchangeable and prima facie obvious.
Instant claim 6 is rendered prima facie obvious by claim 1 of ‘675 which while silent as to the units (U or concentration) of insulin per mL, as read in light of the specification defines that any insulin employed therein will be in the concentration range of 10 U/mL to 1000 U/mL, the full breadth and scope of that claimed in instant claim 6 (col. 4, lines 6-11).
Instant claim 7 is rendered prima facie obvious by claim 1 of ‘675 on each of the same grounds set forth in full as to instant claim 17 below relevant to Zn(II).  Summarized here as to instant claim 7 claims 0.0100 to 0.0600 mg Zn(II)/100 U or 1 mL of insulin (note: the U or units (concentration) of insulin always per 1 mL; see ‘675 claim 6 and col. 4, lines 25-31).  ‘675 claim 1 claims 0.04087 mg/mL of zinc chloride which as discussed above relevant to instant claim 1, the zinc chloride of ‘675 as read in light of the ‘675 specification expressly defines that the zinc chloride comprises Zn(II) ions:  “Zinc Chloride Solution (which contains Zn(II)” (col. 20, lines 12-16).  Further, as discussed below as to instant claim 17, ‘675 defines that the amount of zinc chloride added to solution equates to the amount Zn(II) in final solution (see col. 21, lines 29-30 as evidenced from  Table 2 in col. 60, lines 55 to 63).  Thus, ‘675 claiming 0.04087 mg/mL of prima facie obvious as read in light of the ‘675 specification that the final solution of ‘675 would equally contain 0.04087 mg/mL (or per 100 U) 0.04087 mg. Zn(II) ions, which falls right in the middle of that Zn(II) range claimed in instant claim 7.
Instant Claim 10:  See below, unobvious.
Instant claims 12-14, as to one or more “further active pharmaceutical ingredients” are rendered prima facie obvious by claims 5-7 of ‘675 where the kit may comprise in “one package” which includes the formulation of ‘675 claim 1 and “at least one further active pharmaceutical ingredient” which could end yielding – once in the kit – a “pharmaceutical formulation” in that “one package” of claims 5-7 of ‘675.  Claim 7 of ‘675 like instant claim 14, defines what those further ‘active’ pharmaceutical ingredients are, including insulin or analogues or derivatives thereof (note: this is in contrast to instant claims 10 and 18 discussed below which are not drawn to ‘active’ ingredients and which find no obviousness rationale based on the claims of ‘675).  Under the broadest reasonably interpretation of claims 12-14, this could even be further insulin aspart, as claimed in ‘675 claim 1.  Thus, it would have been prima facie obvious to formulate the pharmaceutical formulation of claim 1 of ‘675 with at least one further active pharmaceutical ingredient based on the kit of claims 5-7 of ‘675, as fully contemplated and supported as read in light of the ‘675 specification (col. 6, lines 11-20), which defines that the fast acting insulin is aspart, lispro or glulisine and the long acting insulin is detemir or degludec, which may be administered alone or in combination.
Instant claims 15-16 and 24-25, as to a combination of a fast acting insulin and long acting insulin, are rendered prima facie obvious by claims 5-7 depending back to claim 1 of ‘675.  Claim 5 depending to claim 1 of ‘675 already claims the fast acting insulin aspart.  Claim 7 of ‘675 defines that a further ‘active’ pharmaceutical ingredient may include insulin or any which may be administered alone or in combination.  
Instant Claim 17:  (Indicated at the outset as allowable subject with the filing of a terminal disclaimer over parent ‘675).  Instant claim 17 is rendered obvious by claim 1 of parent ‘675 which claims each and every element of instant claim 17 (claim 1) but for 0.0196 mg/mL Zn(II) which is rendered obvious  in view of both ‘423 and ‘424 (both claiming 0.0196 mg/mL Zn(II) in composition with insulin aspart, claim 1 respectively in each).  However, ‘675 claims 0.04087 mg/mL zinc chloride which as read in light of the specification provides the motivation for Zn(II) as instantly claimed in ‘675 Example 1 which first defines that (col. 20, line 12) which defines that 2.0 g of “Zinc Chloride Solution (which contains Zn(II)” was added to a final solution of 1000 mL (col. 20, lines 12-16), which equates to 0.0020 mg/mL.  Next in Example 1, 40.866 g of Zinc Chloride was added to 1000 mL solution (col. 21, lines 29-30 as evidenced from  Table 2 in col. 60, lines 55 to 63, and doubled to 81.74 g per 2000 mL solution), which yielded the final solution with 0.04087 mg/mL Zn(II) ions, as set forth in Table 2 (col. 20, line 63; noting that it is believed the decimal point was simply misplaced below for Zn(II) col. 2 & 3, e.g. 40.87 g/1000 mL (which equates to 0.04087 mg/mL) in col. 2 and 81.74 g/2000 mL in col. 3): 

    PNG
    media_image2.png
    227
    449
    media_image2.png
    Greyscale

Thus, as Example 1 discusses the amount of zinc chloride added yields the same amount of Zn(II) ion in final solution and thus if zinc chloride is claimed as in parent ‘676 it will yield the same amount of Zn(II) ion as instantly claimed once solubilized in solution; rendering both  interchangeable/synonymous relevant to amounts in both the parent and instant application as both contain identical specifications absent evidence to the contrary (this is further supported by the 6/3/16 claim amendment in parent ‘675 which amended “0.04087 mg/mL” of “Zn(II)” to “zinc chloride” with no further comment other than citing Example 1 for support).  Thus, obviousness of the amount of Zn(II) instantly claimed of 0.0196 mg/mL may be rendered in any one of three ways:  
1) First, based on that claimed alone in ‘675 of 0.04087 mg/mL being so close that one skilled in the art would have expected the amount of Zn(II) instantly claimed to have the same properties as in parent ‘675 and thus prima facie obvious based on ‘675 alone (MPEP 2144.05:  “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. But where "[t]he proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”). 
prima facie obvious to arrive at based on ‘675 alone (See MPEP 2144.05:  “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  
3) Third, ‘675 in view of either/both of ‘423 and ‘424 where each claimed that instantly claimed of 0.0196 mg/mL Zn(II) in composition with insulin aspart (claim 1 respectively in each), renders such prima facie obvious to arrive at the same in ‘675 where ‘675 both claimed and defined zinc chloride/Zn(II) amounts as "proportions [ ] so close that prima facie one skilled in the art would have expected them to have the same properties” as that instantly claimed and also defined different zinc chloride/Zn(II) amounts in Example 1 where that instantly claimed "overlaps or lies inside ranges disclosed by the prior art".
Therefore, under any of the three (3) paths above, claim 17 is rendered prima facie obvious over ‘675 alone or in view of either/both ‘423 and ‘424.
Instant Claim 18:  See below, unobvious.
Thus, the instantly claimed invention as to claims 1-9, 11-17 and 19-29 are subject to an obviousness double patenting rejection over the claimed invention of parent ‘675, where the claimed species combination of ‘675 alone was found to anticipate or render prima facie obvious prima facie obvious in view of either ‘423 or ‘424.
A Note on Instant Claims 10 and 18:  Claim 10 is drawn to requiring protamine sulfate (rather than being optional in instant claim 1) while instant claim 18 is drawn to a formulation that is further consisting of protamine sulfate from 0.1 mg/mL to 0.5 mg/mL.  Upon further weighing of instant claims 10 and 18 versus ‘675’s closed transition phrase (“consisting of”), neither instant claim 10 or 18 are not found reasonably suggested by parent ‘675 (claim 1), as neither the protamine sulfate of instant claims 10 and 18 nor the genus or subclass which it falls within (e.g. protamine) is part of the formulation of the issued closed formulation claim 1 of parent ‘675.  As such, no rationale is deemed present to support reaching outside or beyond the formulation consisting of the elements of claim 1 of parent ‘675 (therefore, previously cited secondary reference ‘424 teaching protamine in the amount instantly claimed of 0.1 mg/mL to 0.5 mg/mL cannot be brought in to fill this gap).  Thus, upon further consideration, claim 18 is not rendered prima facie obvious over parent ‘675.
It is noted that applicant had not challenged the double patenting rejection and stated in the appeal brief they are prepared to file the necessary terminal disclaimer over parent US Patent No. 9,839,675.
Conclusion
This is a continuation of applicant's earlier Application No. 15726586 (now abandoned).  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAURY A AUDET/Primary Examiner, Art Unit 1654